 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JASON HITT
   ROSS PEARSON
 3 DAVID SPENCER
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00107-KJM
12
                                   Plaintiff,           STIPULATION AND ORDER FOR BRIEFING
13                                                      SCHEDULE
                            v.
14                                                      DATE: June 21, 2021
     BRANT DANIEL,                                      TIME: 9:00 a.m.
15                                                      COURT: Hon. Kimberly J. Mueller
                                   Defendant.
16

17
            On March 17, 2021, Defendant Brant Daniel filed an Amended Motion for Transfer. ECF No.
18
     781. Daniel set the motion for hearing on June 21, 2021. The parties stipulate to the following briefing
19
     schedule for this motion:
20

21          Government’s response:                                              June 7, 2021
22          Defendant’s reply:                                                  June 14, 2021
23
            Motion hearing date:                                                June 21, 2021, 9 a.m.
24
            IT IS SO STIPULATED.
25

26

27

28


      STIPULATION AND [PROPOSED] ORDER FOR BRIEFING      1
      SCHEDULE
 1   Dated: May 24, 2021                                   PHILLIP A. TALBERT
                                                           Acting United States Attorney
 2

 3                                                   By: /s/ ROSS PEARSON
                                                         ROSS PEARSON
 4                                                       Assistant United States Attorney
 5
     Dated: May 24, 2021                             By: /s/ JOHN BALAZS
 6                                                       JOHN BALAZS
                                                         TIMOTHY WARRINER
 7                                                       Counsel for Defendant
                                                         BRANT DANIEL
 8                                                       (Authorized by email on May
                                                         24, 2021)
 9

10                                                   ORDER
11

12         IT IS SO ORDERED.

13   Dated: May 26, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER FOR BRIEFING     2
     SCHEDULE
